Bernes, Judge.
In Payne v. Terrell, 269 Ga. App. 540 (604 SE2d 551) (2004), we reversed the trial court’s denial of a permanent injunction sought by the Payne family and held that the Terrells’ commercial poultry venture constituted a nuisance as a matter of law at the particular site proposed for the construction of four poultry houses. The Supreme Court granted certiorari and, in Terrell v. Payne, 280 Ga. 51 (622 SE2d 330) (2005), reversed our decision. We therefore vacate our earlier opinion and adopt the judgment of the Supreme Court as our own.

Judgment affirmed.


Ruffin, C. J., and Adams, J., concur.